Dismissed and Memorandum Opinion filed December 9, 2004








Dismissed and Memorandum Opinion filed December 9,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01114-CR
____________
 
WILLIAM HENRY MOYE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County, Texas
Trial Court Cause No. 923,985
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to the offense of indecency
with a child.  In accordance with the
terms of a plea bargain agreement with the State, the trial court placed
appellant on eight years of deferred adjudication community service on November
12, 2003.  The State subsequently filed a
motion to adjudicate.  On September 30,
2004, appellant pled true to the stipulation of evidence in return for the
State=s recommendation that punishment be a
fine of $500 and four years= incarceration in the Institutional Division of Texas
Department of Criminal Justice.  On
September 30, 2004, the trial court sentenced appellant, in accordance with the
plea bargain, to confinement for four years in the Institutional Division of
the Texas Department of Criminal Justice and assessed a $500 fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right to
appeal, we dismiss.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 9, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App.
P. 47.2(b).